DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2018/034226, filed on 09/14/2018, which is entitled to and claims the benefit of priority of JP Patent App. No. 2017-177883, filed 09/15/2017. The preliminary amendment filed on 06/15/2020 is entered and acknowledged by the Examiner.
3.	Claims 1-13 are pending. Claims 1-13 are under examination on the merits. 

Information Disclosure Statement
4.	The information disclosure statement submitted on 03/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
5.	The drawings are received on 06/15/2020. These drawings are acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 03/16/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   Molly Chen on 03/21/2022 to amend claims 1, and 13. All the claims renumbered accordingly. 
The terminal disclaimer filed on 03/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos.  11,136,241 B2, and 11,235,558 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The application has been amended as follows:
7.1	 Claim 1 (Page 2/5, marked as Page 5, claims dated 06/15/2020), 

    PNG
    media_image1.png
    97
    533
    media_image1.png
    Greyscale

has been replaced by –
2) a flat cylindrical shape, wherein a diameter of a bottom circle is d and a height of a cylinder is h, or a spheroidal shape, wherein a length of a long axis is d and a length of a short axis is h, with a value of aspect ratio d/h being in a range of 1.5 ≤ d/h ≤ 20. –

7.2	 Claim 13 (Page 4/5, marked as Page 6, claims dated 06/15/2020), line 4, “mixture of at least one” is replaced by –mixing of at least one–

7.3	 Claim 13 (Page 5/5, marked as Page 7, claims dated 06/15/2020),

    PNG
    media_image2.png
    92
    519
    media_image2.png
    Greyscale

has been replaced by –
2) a flat cylindrical shape, wherein a diameter of a bottom circle is d and a height of a cylinder is h, or a spheroidal shape, wherein a length of a long axis is d and a length of a short axis is h, with a value of aspect ratio d/h being in a range of 1.5 ≤ d/h ≤ 20. –
Allowable Subject Matter
8.	Claims 1-13 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Bao et al. (Structural, magnetic, and thermionic emission properties of multi-functional La1-xCxB6 hexaboride, Journal of Alloys and Compounds, Vol. 731, pp. 332-338, 2018, hereinafter “Bao”). 
Bao teaches calcium lanthanum boride particles having mean sizes of 50 nm and having the morphology of a nanotube and large cubic crystals. Bao does not expressly teach any of the properties 1) or 2). Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed liquid solar radiation shielding fine particle dispersion body, and a method for producing a solar radiation shielding fine particle dispersion body that is a liquid solar radiation shielding fine particle dispersion body, comprising: a mixture of at least one selected from an organic solvent and a plasticizer, and solar radiation shielding fine particles, which are dispersed therein, or a solar radiation shielding fine particle dispersion body, comprising: a powder solar radiation shielding fine particle dispersion material, which is obtained by removing a liquid component from the solar radiation fine particle dispersion body with heating, and dispersed in a resin component, wherein the solar radiation shielding fine particles are solar radiation shielding fine particles containing calcium lanthanum boride fine particles represented by general formula CaxLa1-xBm, a value of x is in a range of 0.001 ≤ x ≤ 0.800, and a value of m is in a range of 5.0 ≤ m < 6.3 in the general formula, an average dispersed particle size is 1 nm or more and 800 nm or less, a fine particle shape of the calcium lanthanum boride fine particles is at least one shape selected from the following 1) and 2): 1) a shape in which a scattering intensity of the calcium lanthanum boride fine particles diluted and dispersed in a solvent measured using a small-angle X-ray scattering method is such that a slope value Ve of a straight line obtained by double-logarithmic plotting of a relationship between scattering vector q = 4π sin θ / λ and scattering intensity I (q) is in a range of −3.8 ≤ Ve ≤ −1.5; 2) a flat cylindrical shape, wherein a diameter of a bottom circle is d and a height of a cylinder is h, or a spheroidal shape, wherein a length of a long axis is d and a length of a short axis is h, with a value of aspect ratio d/h being in a range of 1.5 ≤ d/h ≤ 20.

The embodiment provides a solar radiation shielding fine particle dispersion body containing a thermoplastic resin and a solar radiation shielding fine particles having a high visible light transmission property and at the same time having an excellent heat ray shielding effect and stable weather resistance, and a method for production thereof, a masterbatch containing the solar radiation shielding fine particles and a solar radiation shielding resin formed body formed into a predetermined shape using the masterbatch, and a solar radiation shielding laminate in which the solar radiation shielding resin formed body is stacked on a separate transparent formed body. Accordingly, the presently claimed invention as defined by claims 1-13 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/23/2022